In the
 United States Court of Appeals
               For the Seventh Circuit
                          ____________

No. 07-2356
UNITED STATES OF AMERICA,
                                                  Plaintiff-Appellee,
                                 v.

KERRY MAGERS,
                                              Defendant-Appellant.
                          ____________
             Appeal from the United States District Court
      for the Northern District of Indiana, South Bend Division.
               No. 3:05cr0146AS—Allen Sharp, Judge.
                          ____________
       SUBMITTED MAY 14, 2008—DECIDED JULY 24, 2008
                          ____________


 Before EASTERBROOK, Chief Judge, and COFFEY and
WOOD, Circuit Judges.
  COFFEY, Circuit Judge. Kerry Magers, while serving
time as an inmate in the federal prison in the state of
Indiana, was charged with sending threatening letters to
the President of the United States and the Chief Justice of
Canada. See 18 U.S.C. §§ 875(c), 876(c), 871(a). Both letters
contained a powdery substance and stated: “enclosed is
anthrax, Sincerely, Die.” Each letter also listed Kerry
Magers as the sender with a return address as the West-
ville Correctional Center, the prison in which Magers
was incarcerated. After a jury found Magers guilty of all
three counts of indictment, Magers filed a notice of ap-
2                                               No. 07-2356

peal, but his attorney has since moved to withdraw be-
cause he was unable to discern a nonfrivolous basis for
appeal. See Anders v. California, 386 U.S. 738 (1967). Magers
responded to our invitation to address counsel’s motion,
see CIR. R. 51(b), and we confine our review to the poten-
tial issues identified in counsel’s facially adequate brief
and in Magers’s response, see United States v. Schuh, 289
F.3d 968, 973-74 (7th Cir. 2002).
  Before trial, Magers requested a psychiatric examina-
tion to determine whether he was competent to stand
trial. Following a hearing, and relying on a 16-page report
of Magers’s psychiatric examination, the district court
found Magers able to understand the nature of the pro-
ceedings against him and to assist in his own defense.
Magers was able to describe his legal situation and ap-
peared rational and coherent. After the psychiatrist
found that Magers was not suffering psychotic symp-
toms, the court found that Magers was competent to
stand trial.
  At trial the government called Pam Bane, an administra-
tive assistant at Westville Correctional Center. Bane,
familiar with Magers’s handwriting, confirmed that the
handwriting samples that she gave to the FBI and secret
service were written by Magers. She also testified that
threatening letters were written on the prison’s pre-
printed healthcare forms. The government also called a
forensic document examiner who told the jury that the
letter to the President was “probably” sent by Magers.
Similarly, a handwriting expert testified that he
possessed the “highest level of confidence” that the letter
to the Chief Justice was sent by Magers. Following the
government’s presentation, Magers rested without pre-
senting any evidence.
No. 07-2356                                              3

  The jury returned verdicts of guilty, and the district
court, relying on the presentence report accepted by both
sides without objection, calculated a guidelines impris-
onment range of 70 to 87 months based on a total offense
level of 25 and a criminal history category of III. Yet,
since the court erroneously believed that the counts had
to be grouped and thus were “limited to sixty months,”
see U.S.S.G. § 5G1.2(d), it sentenced Magers to 60 months’
imprisonment and 2 years’ supervised release.
  In his Anders submission, counsel challenged the dis-
trict court’s determination that Magers was competent
to stand trial. We will only overturn the trial court’s
finding of competency if that finding is shown to be
clearly erroneous. United States v. Moore, 425 F.3d 1061,
1074 (7th Cir. 2005). “[T]o be found incompetent, the
evidence must demonstrate that [the defendant] did not
understand the nature and consequences of the proceed-
ings against him and that he was unable to assist in his
own defense.” Id. There is nothing in the record to reveal
that the district court’s decision was clearly erroneous.
The record demonstrates that Magers understood the
charges against him and was well aware of the conse-
quences of the proceedings against him. At his sen-
tencing hearing, Magers read a letter he wrote in which
he states why he should not have been charged with
these offenses. The record is clear that Magers was able
to assist counsel in his defense. According to the court
appointed psychiatrist, Magers was not suffering from
any mental illness. Magers, in response to these conclu-
sions, offered no evidence to the contrary. Thus, his
argument, based on the facts and the law presented,
that the district court clearly erred in finding him compe-
tent to stand trial would be frivolous.
4                                                No. 07-2356

  Counsel next challenged the court’s instructions to
the jury and concluded that this argument would be
frivolous. After researching the law as applied to the
facts presented, we likewise agree that the instructions
correctly stated the applicable law. Jury instructions must
correctly convey the relevant legal principles at issue,
Lasley v. Moss, 500 F.3d 586, 589 (7th Cir. 2007), and we
will reverse only if the instructions misguide the jury
and prejudice the objecting litigant, Huff v. Sheahan, 493
F.3d 893, 899 (7th Cir. 2007). Counsel was unable to
identify any problems with the jury instructions, and
from our review we do not find any problems. The court’s
instructions accurately set forth the elements of each
offense. The claim of faulty jury instructions is with-
out merit.
  Counsel stated that Magers also wishes to argue that
there has been an illegal search and seizure. Magers, in fact,
reiterates this argument in his Rule 51(b) response, but he
fails to identify what he claims was illegally searched and
seized. See Hudson v. Palmer, 468 U.S. 517, 525-26 (1984)
(“[T]he Fourth Amendment proscription against unrea-
sonable searches does not apply within the confines of
the prison cell.”); see also Peckham v. Wis. Dep’t Corr., 141
F.3d 694, 696 (7th Cir. 1998). Because we are unable to
find anything in the record supporting the argument that
an illegal search or seizure took place, it is patently frivo-
lous to make such an argument.
  We also agree with counsel that any challenge to the
sufficiency of the evidence underlying Magers’s con-
victions would be frivolous. Where we review a jury’s
verdict based upon the sufficiency of the evidence, the
record and all reasonable inferences must be looked at
in the light most favorable to the government. United States
No. 07-2356                                               5

v. Groves, 470 F.3d 311, 323 (7th Cir. 2006). We will
affirm a jury verdict so long as any rational trier of fact
could have found the essential elements of the crime
presented beyond a reasonable doubt. Id.
  Here, a government witness testified that the letters
sent to the President of the United States and to the
Chief Justice of Canada were sent on preprinted forms
found in Magers’s prison and that the envelopes were
stamped with the prison’s name. The powdery sub-
stance in the envelopes offered in evidence, when exam-
ined, constituted evidence of a true threat even though
the actual contents were not toxic. See United States v.
Stewart, 411 F.3d 825, 828 (7th Cir. 2005) (true threat is
not dependent upon what defendant intended but
whether recipient reasonably regarded the letter as a
threat). And two handwriting experts testified that the
writing in the letters matched that of Magers’s. Magers
introduced no evidence in dispute of that testimony.
Thus there was ample evidence upon which a rational
trier of fact could find Magers guilty beyond a reason-
able doubt of all the elements of the crimes in violation of
18 U.S.C. §§ 875(c), 876(c), and 871(a). Any argument to
the contrary would be frivolous.
  The appeal is DISMISSED and counsel’s motion to with-
draw is GRANTED.




                   USCA-02-C-0072—7-24-08